ASSET SALE AGREEMENT


 


FOR USED 10,000 TPD GOLD PROCESSING PLANT


 

THIS AGREEMENT (“Agreement”) is made, entered into, and is effective this 4th
day of January 2008, by and among DEL NORTE COMPANY LTD. (“Seller”) of Level 28,
Three Pacific Place, 1 Queen’s Road East, Hong Kong and A.M. KING INDUSTRIES,
INC. (“Seller Guarantor/Contractor”) of 2875 Feather River Boulevard, Oroville,
California USA, MINERA PAREDONES AMARILLOS SA DE CV (“Buyer”) of Sonoro No 760E,
Gomez Farias Y de Independencia, Col Pueblo Nuevo, La Paz, Mexico 23060 and
VISTA GOLD CORP. (“Buyer Guarantor”) of Suite 5, 7961 Shaffer Parkway,
Littleton, Colorado 80127 USA

 


WITNESSETH:


 

WHEREAS Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, the 10,000 TPD Gold Processing Plant and all related mineral processing
equipment located at the Colomac Mine, including the assets generally described
in Attachment “A” to this Agreement (such assets, the “Attachment “A” Colomac
Mine Assets”) and the assets generally described in Attachment “B” to this
Agreement (such assets, the “Attachment “B” Colomac Mine Assets” and together
with the Attachment “A” Colomac Mine Assets and all other mineral processing
equipment related to the 10,000 TPD Gold Processing Plant located at the Colomac
Mine, collectively referred to as the “Colomac Mine Assets”);

 

WHEREAS Seller is a wholly-owned subsidiary of Seller Guarantor/Contractor, and
Seller Guarantor/Contractor has agreed to guarantee certain obligations of
Seller and to perform certain services, in connection with such purchase and
sale;

 

WHEREAS Buyer is a wholly-owned subsidiary of Buyer Guarantor, and Buyer
Guarantor has agreed to guarantee certain obligations of Buyer in connection
with such purchase and sale;

 

and

 

WHEREAS Seller, Seller Guarantor/Contractor, Buyer and Buyer Guarantor desire to
enter into an agreement setting forth the terms and conditions of such purchase
and sale and related matters.

 


AGREEMENT:


 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each of the parties
hereto, the parties do hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 


                1.                                      PURCHASE AND SALE


 

1.1                                 Purchase and Sale:

 

a.               Buyer hereby agrees to purchase and receive from Seller, and
Seller hereby agrees to sell and transfer to Buyer, the Attachment “A” Colomac
Mine Assets, pursuant to the terms and conditions set forth herein.

 

b.               Buyer hereby agrees to purchase and receive from Seller, and
Seller hereby agrees to sell and transfer to Buyer, the Attachment “B” Colomac
Mine Assets, pursuant to the terms and conditions set forth herein.

 

1.2                                 Documentation:

 

a.               Buyer understands and agrees that Seller is not making
available any documentation, reports, drawings or instruction manuals of
Attachment “A” Colomac Mine Assets being sold, other than those listed in
Attachment “A” to this Agreement.

 

b.               Buyer understands and agrees that Seller is not making
available any documentation, reports, drawings or instruction manuals of
Attachment “B” Colomac Mine Assets being sold, other than those listed in
Attachment “B” to this Agreement.

 

1.3                                 Indemnification:

 

a.               To the fullest extent not prohibited by law, Seller and Seller
Guarantor/Contractor shall indemnify, defend and hold harmless Buyer and Buyer
Guarantor, and their respective directors, officers, agents and employees from
and against all claims, damages, losses and expenses (including but not limited
to attorney’s fees) arising by reason of any act or failure to act, negligent or
otherwise, of Seller and/or Seller Guarantor/Contractor in connection with the
dismantling, loading and transporting of the Attachment “A” Colomac Mine Assets
as contemplated by this Agreement.  For greater certainty, notwithstanding the
foregoing Buyer and Buyer Guarantor acknowledge and agree that the Attachment
“A” Colomac Mine Assets are being sold “as is” and with all faults that exist on
the date of this Agreement and that accordingly, the indemnification
contemplated by this section shall not cover claims, damages, losses or expenses
arising as a result of the pre-existing condition of the Attachment “A” Colomac
Mine Assets on the date of this Agreement.

 

2

--------------------------------------------------------------------------------


 

b.              To the fullest extent not prohibited by law, Buyer and Buyer
Guarantor shall indemnify, defend and hold harmless Seller and Seller
Guarantor/Contractor, and their respective directors, officers, agents and
employees from and against all claims, damages, losses and expenses (including
but not limited to attorney’s fees) arising by reason of any act or failure to
act, negligent or otherwise, of Buyer and/or Buyer Guarantor in connection with
the dismantling, loading, removal and transporting of the Attachment “B” Colomac
Mine Assets as contemplated by this Agreement.

 

1.4                                 Inspection:

 

i.                  Buyer certifies that it is fully acquainted with the
Attachment “A” Colomac Mine Assets, the condition of the Attachment “A” Colomac
Mine Assets, and the storage facility area in which the Attachment “A” Colomac
Mine Assets are located. Seller is familiar with the delivery, handling, loading
and shipping which may be necessary for the removal and shipment of the
Attachment “A” Colomac Mine Assets.

 

ii.               Buyer certifies that it is fully acquainted with the
Attachment “B” Colomac Mine Assets, the condition of the Attachment “B” Colomac
Mine Assets, and the storage facility area in which the Attachment “B” Colomac
Mine Assets are located, and is familiar with the delivery, handling, loading
and shipping which may be necessary for the removal and shipment of the
Attachment “B” Colomac Mine Assets.

 


                2.                                      PURCHASE PRICE AND OTHER
COSTS


 

2.1                                 Amount and Payment Terms:  The purchase
price for the Colomac Mine Assets shall be US Dollars sixteen million ten
thousand dollars (USD$16,010,000.00) (the “Purchase Price”), which shall be paid
as follows:

 

(i)                                     50% of the Purchase Price, US Dollars
eight million five thousand dollars (USD $8,005,000), shall be payable promptly
upon execution of this Agreement.

 

(ii)                                  25% of the Purchase Price, US Dollars four
million two thousand five hundred dollars (USD $4,002,500), shall be payable
upon receipt by Buyer of written confirmation from Seller that the Attachment
“A” Colomac Mine Assets have been dismantled and

 

3

--------------------------------------------------------------------------------


 

are ready to be transported in the manner contemplated by this Agreement.

 

(iii) The remaining 25% of the Purchase Price, US Dollars four million two
thousand five hundred dollars (USD $4,002,500), shall be payable upon delivery
of the Attachment “A” Colomac Mine Assets to Buyer as contemplated by this
Agreement at the location in Edmonton, Alberta identified by Buyer.

 

2.2                                 Other Costs:

 

a.               Seller and/or Seller Guarantor/Contractor shall be responsible,
at their expense, for all costs associated with the dismantling and delivery of
the Attachment “A” Colomac Mine Assets to the storage site in Edmonton, Alberta
identified by Buyer (such site, the “Buyer’s Yard”), save and except only
unforeseen extraordinary expenses associated with the 2008 Ice Road which shall
be shared in the manner contemplated by this Agreement.  Buyer and/or Buyer
Guarantor shall be responsible for all costs of storage and unloading of the
Attachment “A” Colomac Mine Assets upon arrival at the Buyer’s Yard.

 

b.              Buyer and/or Buyer Guarantor shall be solely responsible for and
shall bear all costs associated with dismantling and shipping the Attachment “B”
Colomac Mine Assets, and any and all other costs and expenses incurred in
connection with the relocation of the Attachment “B” Colomac Mine Assets from
the Colomac Mine site (the “Site”).

 

c.               The Buyer’s Yard shall be readily accessible to multiple axle
trucks and suitable for discharge of the Attachment “A” Colomac Mine Assets. 
Any loss, damage or expense caused by delay in discharge of the Attachment “A”
Colomac Mine Assets as a result of the unavailability or unsuitableness of the
Buyer’s Yard shall be borne by Buyer, and shall be in addition to the Purchase
Price.

 

d.              Each party shall bear and pay any taxes that may be applicable
to them in connection with the transactions contemplated by this Agreement.

 

2.3                                 Form of Payment:  The Purchase Price shall
be paid by Buyer to Seller in US dollars.

 

2.5                                 Payment Recipient:  All payments shall be
made directly to Seller as directed by Seller.

 

4

--------------------------------------------------------------------------------


 

2.6                                 Condition for Removal:

 

a.               Seller shall not begin any removal of the Attachment “A”
Colomac Mine Assets from the Site until the 75% of the Purchase Price has been
paid to and received by Seller.

 

b.              Without the prior specific agreement of Seller, which shall not
unreasonably be withheld, Buyer shall not begin any removal of the Attachment
“B” Colomac Mine Assets from the Site until the 100% of the Purchase Price has
been paid to and received by Seller.

 

2.7                                 Time for Removal:

 

a.               The Attachment “A” Colomac Mine Assets shall be removed by
Seller from the Site by no later than April 30, 2008.

 

b.               The Attachment “B” Colomac Mine Assets shall be removed by
Buyer from the Site by no later than April 30, 2009.

 

c.               All of the Colomac Mine Assets are to be removed from the Site
or placed in agreed on-site storage by no later than April 30, 2009.  Assets not
removed from the Site or placed in agreed on-site storage by April 30, 2009
shall be considered to have been abandoned by Buyer with the intention and
effect that full title and right to possession shall revert to Seller without
any adjustment in Purchase Price, unless otherwise agreed by Seller and Buyer or
unless such non-removal or failure to so store occurred as a result of the
breach of the terms of this Agreement by Seller or Seller Guarantor/Contractor. 
Subject to the foregoing, Seller may thereafter, without any notice to Buyer,
take any action Seller deems appropriate to sell, use or dispose of such
assets.  Should Buyer desire on-site storage, such arrangements shall be made
with Seller, who shall attempt reasonably to accommodate Buyer.  The agreed
costs of on-site storage requested by Buyer shall be borne by Buyer and shall be
in addition to the Purchase Price.

 


                3.                                      TITLE, LIEN AND RISK OF
LOSS


 

3.1                                 Title:  Immediately upon Seller’s receipt
from Buyer of the first 50% of the Purchase Price, Buyer shall have
unconditional title to the Colomac Mine Assets subject only to the Seller’s lien
on such assets as contemplated by section 3.2.

 

3.2                                 Lien:  Effective upon payment of the first
50% of the Purchase Price, Buyer shall have power to convey title of any of the
Colomac Mine Assets to others, subject to Seller’s actual lien on the assets for
payment of the balance of the Purchase Price from Buyer.  Buyer shall notify any
purchasers of the Colomac Mine Assets of this lien, but this lien shall not be
defeated or diminished if Buyer fails in this duty.  This lien shall be

 

5

--------------------------------------------------------------------------------


 

both possessory and shall follow the Colomac Mine Assets, or any part of them,
into the hands of third parties and shall be superior to their rights of
possession or ownership.  Should it be necessary to enforce this lien, it may be
enforced by repossession or by litigation or both, and Buyer agrees to indemnify
and pay all Seller’s actual legal fees, costs, damages and expenses in
connection with such enforcement.

 

3.3                                 Risk of Loss:  Except as contemplated by
this section, upon passage of title to the Colomac Mine Assets as contemplated
herein, all risks of loss or damage to Colomac Mine Assets shall pass to Buyer. 
Notwithstanding the foregoing, Seller and Seller Guarantor/Contractor shall
remain fully responsible for any loss or damage to the Attachment “A” Colomac
Mine Assets until they are delivered to Buyer at the Buyer’s Yard as
contemplated by this Agreement, other than any damage occurring to the
Attachment “A” Colomac Mine Assets as a result of the pre-existing condition of
such assets on the date of this Agreement for which Seller and Seller
Guarantor/Contractor shall not be responsible.

 

                                                In addition, it is expressly
agreed that:

 

a) Seller and/or Seller Guarantor/Contractor shall carefully and properly
dismantle, match mark, prepare for shipment and ship all Attachment “A” Colomac
Mine Assets to the Buyer’s Yard as contemplated by this Agreement at Seller’s
and/or Seller Guarantor/Contractor’s expense;

 

b) Seller and/or Seller Guarantor/Contractor shall endeavor to the greatest
reasonably feasible degree to accomplish such shipment on the 2008 Ice Road; and

 

c) Seller shall have a fully insurable interest in the Colomac Mine Assets to
their full contractual value herein, and shall maintain, and ensure that its
contractors maintain, in effect all necessary value, contractor and trucking or
transportation insurance and shall, if feasible and requested by Buyer, name
Buyer as an additional insured on its policies of insurance.

 

3.4                                 Transfer Documentation:  Seller and Seller
Guarantor/Contractor each covenant to take all actions necessary to evidence and
complete the transfer of title for the Colomac Mine Assets to Buyer, and shall
deliver to Buyer a bill of sale in respect of the purchase of the Colomac Mine
Assets promptly upon Seller’s receipt of the first 50% of the Purchase Price. 
Notwithstanding the foregoing, failure of Seller and/or Seller
Guarantor/Contractor to deliver a bill of sale shall not affect Buyer’s title to
the Colomac Mine Assets.

 

6

--------------------------------------------------------------------------------


 


                4.                                      REMOVAL OF ASSETS AND
BUYER RESPONSIBILITIES


 

4.1                                 Access:

 

                    Following transfer of title to the Colomac Mine Assets to
Buyer as contemplated by this Agreement (the date of such transfer, the
“Transfer Date”), Seller shall give Buyer, its representative and its designated
contractor’s reasonable access to the Site, including for the purposes of
dismantling, removal, cleaning and preparation of the Attachment “B” Colomac
Mine Assets for transport.

 

4.2                                 Responsibility:

 

a.                  Seller and Seller Guarantor/Contractor shall remain fully
responsible for any loss or damage to the Attachment “A” Colomac Mine Assets
until they are delivered to Buyer at the Buyer’s Yard as contemplated by this
Agreement, other than any damage occurring to the Attachment “A” Colomac Mine
Assets as a result of the pre-existing condition of such assets on the date of
this Agreement for which Seller and Seller Guarantor/Contractor shall not be
responsible.

 

b.                 Effective as of the Transfer Date, Buyer assumes sole
responsibility for all risks inherent in the storage of the Attachment “B”
Colomac Mine Assets at the Site, and the safety of loading, securing loads and
hauling, during the removal of the Attachment “B” Colomac Mine Assets from the
Site, provided that Seller and Seller Guarantor/Contractor shall remain
responsible for any loss or damage to the Attachment “B” Colomac Mine Assets
that occurs as a result of or in connection with the dismantling, match marking,
and preparation for shipment of the Attachment “A” Colomac Mine Assets by or on
behalf of Seller and/or Seller Guarantor/Contractor other than any damage
occurring to the Attachment “B” Colomac Mine Assets as a result of the
pre-existing condition of such assets on the date of this Agreement.

 

4.3                               Removal:

 

a.               Seller and/or Seller Guarantor/Contractor shall be fully
responsible to make necessary arrangements and insurance requirements with
loading contractors and transportation contractors, and shall pay all costs,
associated with dismantling, match marking, preparing for shipment and
transportation of the Attachment “A” Colomac Mine Assets to the Buyer’s Yard,
save and except only unforeseen extraordinary expenses associated with the 2008
Ice Road which shall be shared in the manner contemplated by this Agreement.

 

7

--------------------------------------------------------------------------------


 

b.               Buyer and/or Buyer Guarantor shall be fully responsible to make
necessary arrangements and insurance requirements with Seller and/or Seller
Guarantor/Contractor, loading contractors and transportation contractors, and
shall pay all costs, associated with dismantling, match marking, preparing for
shipment and transportation of the Attachment “B” Colomac Mine Assets, and (as
contemplated by section 2.7 of this Agreement) shall pay any agreed costs for
the storage of such assets incurred from and after the Transfer Date.

 

c.             Buyer and/or Buyer Guarantor shall be responsible for any and all
damage that its activity causes to property at the Site that is not covered by
this Agreement, including property of others, and to damage or injury that
arises from Buyer or Buyer Guarantor’s agents or such agents’ contractors’
activities in connection with removal or non-removal of Attachment “B” Colomac
Mine Assets, whether direct or consequential in nature, and whether manifested
as work stoppages, injury to persons, equipment, facilities or real property, or
damage to the environment.  In case of an allegation of such damage or injury
associated with Attachment “B” Colomac Mine Assets, Buyer and Buyer Guarantor
agree forthwith upon demand and entirely at their own expense to hold harmless,
defend and indemnify Seller for any such damage or injury without raising any
claim of Seller’s contributory fault.

 

4.4                                 No other Representations or Warranties of
Seller: Buyer hereby represents that it has relied upon its own examination of
the Colomac Mine Assets, storage facility and adjacent premises, that neither
Seller nor any of its representatives, agents or employees has made any
representations or warranties concerning the Colomac Mine Assets other than as
set forth in Section 6.1 of this Agreement, or, if any such representations or
warranties have been made, Buyer hereby acknowledges and agrees that it will not
be, and that it is not, relying on any such representations or warranties other
than those set forth in Section 6.1 of this Agreement.  Buyer further represents
that:

 

(i)                                     it has fully inspected the Colomac Mine
Assets;

 

(ii)                                  it is experienced in evaluating the
condition of assets of the nature of the Colomac Mine Assets to be purchased
hereunder; and

 

(iii)                               it is satisfied as to the condition of the
Colomac Mine Assets based upon its inspections of the same.

 

8

--------------------------------------------------------------------------------

 



 


5.                                      DISCLAIMER OF WARRANTY


 

THE PARTIES HEREBY AGREE THAT THE ATTACHMENT “A” COLOMAC MINE ASSETS ARE SOLD AS
IS AND WITH ALL FAULTS THAT EXIST ON THE DATE OF THIS AGREEMENT, AND THAT THE
ATTACHMENT “B” COLOMAC MINE ASSETS ARE SOLD AS IS, WHERE IS AT THE SITE AND ARE
THE RESPONSIBILITY OF THE BUYER TO REMOVE AND SHIP.

 

THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT SELLER MAKES NO REPRESENTATIONS
AND NO WARRANTIES WHATSOEVER, WHETHER FOR MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR USE OR OTHERWISE, WHETHER EXPRESS OR IMPLIED, IN FACT OR
BY LAW, OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS AGREEMENT.

 

EXCEPT AS SPECIFICALLY CONTEMPLATED BY THIS AGREEMENT, SELLER SHALL BE UNDER NO
OBLIGATION TO PRESERVE THE COLOMAC MINE ASSETS FROM AND AFTER THE DATE OF THIS
AGREEMENT, AND EXCEPT AS SPECIFICALLY CONTEMPLATED BY THIS AGREEMENT, THE RISK
OF DETERIORATION IN THE COLOMAC MINE ASSETS FROM AND AFTER THE DATE OF THIS
AGREEMENT SHALL BE SOLELY BORNE BY BUYER.

 


6.                                      REPRESENTATIONS AND OBLIGATIONS OF
SELLER AND SELLER GUARANTOR/CONTRACTOR:


 

6.1                                 Representations and Warranties:  Seller
represents and warrants

 

that it has title to the Colomac Mine Assets, free and clear of all liens,
security interests and encumbrances and claims of third parties of any kind
whatsoever.

 

Seller further represents and warrants that:

 

·                 it has the corporate power and authority to enter into this
Agreement, to consummate all transactions contemplated herein, to perform its
obligations hereunder, and to transfer legal title to and to transfer beneficial
ownership of the Colomac Mine Assets to Buyer on the terms and conditions
hereof, free and clear of all liens, security interests and encumbrances and
claims of third parties of any kind whatsoever;

 

·                  it has not disposed or agreed to dispose of or granted an
option to any person to purchase any of the Colomac Mine Assets or any interest
in any of the Colomac Mine Assets other than under this Agreement;

 

9

--------------------------------------------------------------------------------


 

·                  there is no unsatisfied judgment, order, writ of execution,
arbitral award or decision of any court, tribunal or arbitrator against Seller
or any of the Colomac Mine Assets; and

 

·                  there is no outstanding claim, demand, dispute, litigation,
arbitration, prosecution or investigation pending;  nor to the best of the
knowledge of Seller , threatened against Seller.

 

Seller Guarantor/Contractor represents and warrants that it has the corporate
power and authority to enter into this Agreement, to consummate all transactions
contemplated herein, and to perform its obligations hereunder.

 

6.2                                 No Obligation to provide security:  Seller
shall have no obligation to provide security, protection, or otherwise safeguard
Buyer, its representatives or contractors while on the Site.  Buyer agrees that
it shall have no claim or cause of action for loss or damage to any employee,
officer, director, representative, contractor or agent of Buyer, any personal
property of any employee, officer, director or agent of Buyer or the Colomac
Mine Assets by virtue of Seller not providing security or other protection for
the same, and it shall hold harmless, indemnify and defend Seller from any such
claim made by its personnel or contractors, however brought.

 


7.                                      REPRESENTATIONS AND OBLIGATIONS OF BUYER
AND BUYER GUARANTOR:


 

7.1                                  Representations and Warranties:  Buyer
represents and warrants that it has the corporate power and authority to enter
into this Agreement, to consummate all transactions contemplated herein, and to
perform its obligations hereunder.

 

Buyer Guarantor represents and warrants that it has the corporate power and
authority to enter into this Agreement, to consummate all transactions
contemplated herein, and to perform its obligations hereunder.

 

7.2                                  Further Indemnification:  Buyer shall, upon
written request of Seller, defend Seller, its affiliated and related entities,
and the employees, officers, directors, and agents thereof (collectively, the
“Seller Parties”) from and in respect of any litigation in which Buyers and/or
its employees’ or affiliates’ alleged negligence or willful misconduct is the
basis, for which damages are sought, and shall indemnify and save and hold
harmless the Seller Parties from and against any and all claims, loss, damage,
injury, liability, costs, and expenses of whatsoever kind or nature,

 

10

--------------------------------------------------------------------------------


 

including reasonable attorneys’ fees, demands, recoveries, and judgments, in all
cases to the extent caused by reason of any negligent act or willful misconduct
of Buyer or its employees, officers, subcontractors, agents and representatives,
in the performance of this Agreement or in consequence of any actual or alleged
negligence of Buyer or any of its employees or affiliates in the performance of
this Agreement.

 

7.3                                  Independent contractor:  Buyer, and any of
its agents and employees, shall be considered for all purposes independent
contractors for purposes of any of their activities on the Site.

 


8.                                      ICE ROAD


 

a) 2008 Ice Road

 

Buyer and Seller recognize that much of the Colomac Mine Assets can only be
removed on an Ice Road, and it is the desire and intention of both parties to
dismantle, to prepare for shipment and to ship all of the Attachment “A” Colomac
Mine Assets on the 2008 Ice Road, with anticipated transportation at the end of
February and during March, 2008.  The parties recognize that an Ice Road is
subject to overwhelming forces of nature.  This Agreement will not fail if the
2008 Ice Road becomes unfeasible or impassable but the parties agree, to the
fullest reasonable extent possible, to discuss, and create alternative and
contingent plans to address Ice Road conditions with the goal of delivering the
Attachment “A” Colomac Mine Assets to the Buyer’s Yard in a timely manner.  In
the event that Ice Road transportation is interrupted or delayed but can be
accomplished through extraordinary financial expenditures or by contingency
plans, the parties agree to share equally any related expenses that are agreed
to by the parties.

 

b) Attachment “B” Colomac Mine Assets in 2008

 

Notwithstanding anything in this Agreement to the contrary, Buyer shall have the
right, at its risk and expense, to dismantle, prepare for shipment and to ship
any of the Attachment “B” Colomac Mine Assets over the 2008 Ice Road, provided
that it is the desire and intention of the parties that any such activity should
be subordinate to the primary activity of successfully shipping the Attachment
“A” Colomac Mine Assets on the 2008 Ice Road and that accordingly, it is agreed
that Buyer may be required, at any stage of transportation, at Buyer’s risk and
expense to delay the delivery of the Attachment “B” Colomac Mine Assets if such
delay could reasonably be expected to assist in the delivery of the Attachment
“A” Colomac Mine Assets to the Buyer’s Yard in a timely fashion.

 


9.                                      GENERAL PROVISIONS


 

9.1                                  Assignment:  This Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.  This Agreement may not be assigned
or transferred in whole or in part without the prior written consent of
non-assigning party, which consent shall not be unreasonably withheld.

 

11

--------------------------------------------------------------------------------


 

9.2                                  Authorized Representatives and Notice:  Any
notice, request, consent, waiver, or other communication required or permitted
to be given hereunder shall be effective only if made or given in writing
directed to the parties, and shall be deemed sufficient given only if delivered
in person or sent by facsimile transmission, addressed as follows:

 

If to Seller and/or Seller Guarantor/Contractor, to:

 

A.M. King Industries Inc.

2875 Feather River Blvd

Oroville, CA, 95965

USA

Attn: Albert M. King

Fax: +1-530-534-6013

 

with an information copy via e-mail to admin@amking.com

 

If to Buyer and/or Buyer Guarantor, to:

 

Vista Gold Corp.

Suite 5, 7961 Shaffer Parkway

Littleton, Colorado 80127 USA

Attn: Frederick H. Earnest

Fax: 720-981-1186

 

with an information copy via e-mail to fhearnest@vistagold.com

 

9.3                                  No Waiver:  No delay or failure on the part
of any party in exercising any rights hereunder, and no partial or single
exercise thereof, shall constitute a waiver of such rights or of any other
rights hereunder.

 

9.4                                  Governing Law: Venue:  The terms and
conditions of this Agreement shall be interpreted in accordance with and
construed pursuant to the laws of the State of California without application of
choice of law rules that might compel application of the law of any other
jurisdiction.  Any dispute regarding this Agreement shall be brought in the
state or federal courts in and for the State of California and, for such
purposes, each of the parties hereby consents to the jurisdiction of such
courts.  In the event that notwithstanding the foregoing a court shall determine
that the United Nations Convention on Contracts for the International Sale of
Goods (the “UN CISG”) applies to this Agreement and/or the transactions
contemplated by this Agreement, any provisions hereof that conflict with the UN
CISG shall govern.

 

12

--------------------------------------------------------------------------------


 

9.5                                  Severability:  The unenforceability or
invalidity of any provision of this Agreement shall not affect the
enforceability or validity of the balance of this Agreement.

 

9.6                                  Confidentiality:   Neither party hereto
shall disclose the financial terms of this Agreement, except as may be required
by law.

 

9.7                                  Compliance with Laws:  The parties shall
abide by all  applicable federal, state, local laws, rules, regulations, and
governmental orders governing the performance of this Agreement, including
without limitation all environmental laws, rules and regulations, and shall each
be liable for any fines or assessments levied there under arising out of their
respective failure to comply with said laws.  Buyer and each of its contractors,
subcontractors, agents, and representative working on the Site shall secure or
provide satisfactory evidence of its or their possession of, a Northwest
Territories, Canada WCB (Worker’s Compensation Board) identification number, or
other equivalent qualification.  Furthermore, Buyer’s representatives while on
the Site shall materially comply with all safety, health, and environmental
policies and rules and directives communicated to Buyer’s representatives.

 

9.8                                  Further Actions, Approvals, Licenses and
Plans

 

a) Modifications.  Notwithstanding that the passage of title, risk and payment
terms are explicit and fixed, this Agreement may be subject to modification in
its operational details in many respects, and the parties agree, principal to
principal and through representatives on-site, to cooperate in such operational
modification to the fullest to achieve the fundamental goals of Agreement, which
is the delivery of the Attachment “A” Colomac Mine Assets to the Buyer’s Yard
via the 2008 Ice Road, and the removal or not, at Buyer’s discretion, of the
Attachment “B” Colomac Mine Assets by April 30, 2009.  It is desired that all
such operational modifications shall be in writing, but it is not essential so
long as the parties agree on what is being modified.

 

b) Third-Party Approvals.  Seller is bound to seek approval of certain actions
and transfers from the Minister of Indian Affairs in respect of dismantling and
removal of the Attachment “B” Colomac Mine Assets.  The Minister is
contractually obligated to not unreasonably withhold or delay such approval, and
Seller will forthwith seek such approvals as may immediately be needed and will,
throughout the term of this Agreement, assiduously seek to obtain any such
further approvals as are necessary.  Buyer agrees to cooperate with Seller in
this regard.

 

13

--------------------------------------------------------------------------------


 

c) Seller’s Duties and Constraints.  The Minister of Indian Affairs obliges
Seller to comply with general conditions, work plans and work plan covenants,
insurance coverage commitments, and to obtain licenses to gain access to the
Site and to remove equipment.  Buyer agrees to cooperate with Seller in
compliance with these requirements, and Seller agrees, to the fullest, to extend
their benefits and scope to Buyer.  It is required and agreed that Buyer’s
on-site representative or in his absence, Buyer, will cooperate with Seller to
accommodate all the Minister’s requirements.  Seller will make a full copy of
all such requirements available to Buyer.

 

[Remainder of page intentionally left blank]

 

 

14

--------------------------------------------------------------------------------


 

9.9                                  Counterparts: This document will become
effective when executed in counterparts however the parties will countersign the
counterparts and exchange fully signed originals by air mail as soon as can be
arranged.

 


EXECUTION PAGE


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

DEL NORTE COMPANY LTD.

 

By:

/s/ Dave Horton

 

Witness :

/s/ Bonnie L. King

 

Authorized Signatory

 

 

 

 

 

 

Name:

Dave Horton

Name:

Bonnie L. King

 

 

 

 

Title:

President

 

 

 

 

 

 

A.M. KING INDUSTRIES, INC.

 

 

 

 

 

 

By:

/s/ Albert King

 

Witness :

/s/ Mary Sears

 

Authorized Signatory

 

 

 

Albert King, President

Name:

Mary Sears

 

 

 

 

MINERA PAREDONES AMARILLOS SA DE CV

 

 

 

 

 

 

By:

/s/ Frederick H. Earnest

 

Witness :

/s/ Connie Martinez

 

Authorized Signatory

 

 

 

Frederick H. Earnest

Name:

Connie Martinez

 

 

 

 

By:

/s/ Gregory G. Marlier

 

Witness :

/s/ Howard Harlan

 

Authorized Signatory

 

 

 

Gregory G. Marlier

Name:

Howard Harlan

 

 

 

 

VISTA GOLD CORP.

 

 

 

 

 

 

By:

/s/ Frederick H. Earnest

 

Witness :

/s/ Connie Martinez

 

Authorized Signatory

 

 

 

 

Frederick H. Earnest, President

 

Name:

Connie Martinez

 

 

15

--------------------------------------------------------------------------------



 


ATTACHMENT “A” COLOMAC MINE ASSETS


 

10,000 TPD GOLD PROCESSING PLANT—Summary Specification — COLOMAC MINE: -
Location— Northwest Territories above Yellowknife, Canada

 

Summary Description

 

Scope of supply:

 

The mill consists of the following major components.

 

One (1) each used 32’ x 12’ long Hardinge/Koppers SAG mill

 

Gears, bearings, pedestals

 

2 - 3400 HP Motors

 

2 - Falk gear reducers

 

High speed and low speed coupling

 

Lubrication systems (gear & main bearings)

 

Motor starters and controls (including switchgear)

 

Mill discharge, grates and bolts

 

Trommel discharge screen

 

Liner handler and controls

 

Mill saddles

 

Feed chute

 

Miscellaneous items (gear guards, trommel cover, sole and base plates, etc.
existing and required for the installation of the mill.

 

Available spare parts, including cast steel grates, new or used.

 

Not Included: grinding media

 

Two (2) each used 14’6” dia. x 28’ long Allis Chalmers ball mills

 

Gears, bearings and pedestals

 

3000 HP motors

 

Falk gear reducer

 

One only inching drive

 

High and low speed couplings

 

Lubrication systems (gear and main bearings)

 

Motor starter and controls (including switchgear)

 

Trommel discharge screen

 

Mill saddles

 

Miscellaneous items (gear guard, sole and base plates, trommel cover, etc.)
existing and required for the installation of the mills.

 

Available liners

 

Available spare parts

 

 

16

--------------------------------------------------------------------------------


 

One (1) each used 54” x 74” Superior gyratory crusher

 

Serial Number C2271

 

1000 HP motor

 

All parts as installed (top and bottom shells, spider assembly, hydroset
assembly, mainshaft, etc.

 

Lube system

 

Electrical controls

 

Liners

 

Spare mantle

 

Existing spare parts

 

One (1) each used Teledyne rock breaker with electrical and hydraulic controls,
including existing spare parts

 

One (1) each 7’ Symons / Nordberg shorthead cone crusher

 

Serial Number 792M

 

400 HP motor

 

Lube system

 

Electrical controls

 

Existing liners

 

Spare mantle

 

Existing spare parts

 

Specific exclusions:

 

·                  Up stream and downstream processing equipment

 

·                  Packing, loading and transport to site

 

·                  Refurbishing

 

·                  Installation and installation supervision.

 

·                  First fill lubricants

 

·                  Electrical switchgear, control systems and field cabling
(other than specified above).

 

·                  Spares (other than specified above).

 

17

--------------------------------------------------------------------------------



 


ATTACHMENT “B” COLOMAC MINE ASSETS


 

10,000 TPD GOLD PROCESSING PLANT—Summary Specification — COLOMAC MINE: -
Location— Northwest Territories above Yellowknife, Canada

 

Summary Description

 

Scope of supply:

 

The following list of items, including all existing spare parts, represents
those items which Buyer wishes to acquire. These items will be evaluated by
Buyer. They will be removed at Buyer’s discretion and cost.

 

1. Used Ball mill cyclone feed pumps - complete with motors, variable speed
drives and spare parts

 

2. Used SAG mill discharge pumps, complete with motors, variable speed drives
and spare parts

 

3. Used Carbon kiln

 

4. Used Refinery furnace system

 

5. Used Lime ball mill system, complete with motor, pinion, lubrication, control
panel and electrical switchgear

 

6. Used Tailings thickener mechanism

 

7. Used Delkor screen

 

8. Used 7’ x 20’ vibrating screens

 

9. Used 5’ x 12’ vibrating screens

 

10. Used Derrick screens

 

11. Used Knelson concentrator

 

12. Major used air compressors

 

13. Major used process pumps

 

14. Major used agitator gearboxes and motors

 

15. Used Mill overhead crane - this should be removed as early as possible
contingent with other major equipment removal requiring this crane.

 

16. Used Pebble mill overhead crane

 

17. Used Lime mill overhead crane

 

18. Used Intermediate ore stockpile reclaim feeders

 

19. Used Pressure strip vessel

 

20. Used Stripping heat system

 

21. Used Electro-winning cell(s), complete with control panel and rectifier(s)

 

22. Used Apron feeder system

 

23. Used Flotation cell agitators, motors and air blowers

 

As there is no formal list available, Buyer reserves the right to add other
items to this list. Any equipment selected will be limited to mineral processing
equipment.

 

18

--------------------------------------------------------------------------------


 

Specific exclusions:

 

·                  Up stream and downstream processing equipment

 

·                  Packing, loading and transport to the site

 

·                  Refurbishing

 

·                  Installation and installation supervision.

 

·                  First fill lubricants

 

·                  Electrical switchgear, control systems and field cabling
(other than specified above).

 

·                  Spares (other than specified above).

 

19

--------------------------------------------------------------------------------